Citation Nr: 0426204	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for service connection 
for residuals of cold injuries to the upper and lower 
extremities earlier than June 28, 1999.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
residuals of cold injuries to the face and ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from May 1947 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of frostbite to the upper and lower extremities.  
Each extremity was individually awarded a 30 per cent 
evaluation.  The veteran's combined disability rating is 100 
percent.  

This rating action also found that new and material evidence 
to reopen a service connection claim for cold injury to the 
face and ears had not been submitted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims have been obtained by the RO.

2.  In an unappealed RO decision, dated October 27, 1997, the 
veteran's claim of entitlement to service connection for 
frostbite of the upper and lower extremities, the face, and 
the ears was denied.

3.  On June 28, 1999, the veteran's new claim for service 
connection for residuals of frostbite to the hands, feet, and 
ears was received by VA.

4.  By a November 2001 RO decision, service connection for 
residuals of frostbite to the upper and lower extremities was 
granted.  The effective date for the grant of service 
connection was from June 28, 1999, the date of receipt of the 
veteran's reopened claim. 

5.  The evidence received since the RO's October 27, 1997, 
decision denying the appellant's claim for service connection 
for frostbite of the face and ears is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than June 28, 1999, for the grant of service 
connection for residuals of cold injuries to the upper and 
lower extremities have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).

2.  New and material evidence has not been received since the 
RO's October 27, 1997 decision denying the veteran's claim 
for service connection for frostbite of the face and ears; 
the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim in the September 2002 
statement of the case (SOC).

In this case, the September 2002 SOC provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the September 2002 SOC was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

Factual Background.   The veteran's initial claim for 
compensation was submitted in November 1951.  This included 
injuries to the head, eye, and left ankle due to injuries 
sustained in combat including a grenade explosion.  In 
addition he claimed frostbite of the feet, legs, and right 
hand.  

By rating action in April 1952 service connection was granted 
for a scar, residual of shell fragment wounds (SFWs) to the 
face, occipital region, nose, eyelids with residual fractures 
right orbit and paralysis of the right facial muscles, rated 
as 50 percent disabling; opthalmosteresis, right eye, 
residual of SFW, rated as 40 percent disabling; residual of 
SFW, left foot, rated as 10 percent disabling; and anxiety 
reaction, rated as 10 percent disabling.  The combined 
disability rating assigned was 80 percent disabling.  The 
claim for compensation for frostbite of the feet, legs, and 
right hand was not addressed by the RO in this rating action.

In April 1997, the veteran reiterated his claim for 
compensation for frostbite of the feet, legs and hands, as 
well as for frostbite of the face and ears. 

By rating action in October 1997 the RO denied the veteran's 
claim of entitlement to service connection for residuals of 
frostbite injuries.  In making that determination the RO 
noted that there was no record of treatment in service for 
frostbite of the hands, legs, feet, face and ears.  The RO 
also noted that in August 1997 the veteran was scheduled for 
a cold injuries protocol examination.  However he failed to 
report for his scheduled cold injuries protocol examination 
and evidence necessary to the outcome of his claim could not 
be considered.  

In a November 1997 letter the veteran was notified of this 
rating action, but did not timely disagree with this decision 
and it became final.

On June 28, 1999, the veteran filed a new claim.  Evidence 
received with the claim included a letter dated June 8, 1999, 
from Howard Oakley, M.D., who noted that the veteran gave a 
history of sustaining substantial frostbite to various parts 
of his body including his face.  He sustained gunshot and 
grenade injury to his left foot, right side and face in 
service requiring extensive surgery.  As such, he did not 
complain of cold injuries at the time.  Dr. Oakley examined 
his arms and legs and concluded that he suffered severe cold 
injuries to these extremities during service.

In addition, the service representative in December 1999 
submitted a copy of a service hospital report dated in 
December 1950.  This record noted frostbite to both feet.  

Two buddy statements dated in June 1999 were also received.  
The first noted the veteran was evacuated from Korea with an 
"evacuation tag for frostbite."  The second buddy statement 
noted the veteran's serious combat wounds to his face and 
foot and that, "both the facial wounds and foot wounds were 
affected by frostbite."

At September 2001 VA cold injury protocol examinations, the 
veteran stated that he was exposed to very cold temperature 
during the Korean War and had several episodes of frostbite 
of the hands, face, and feet.  Presently he had pain and 
swelling in the hands as well as arthritis.  He cannot 
tolerate cold and had difficulty grasping objects.  He had 
difficulty walking as his heels crack and he had excess 
perspiration of the feet as well as a tingling sensation.  He 
also had a history of skin cancer of the face.  The examiner 
noted that the veteran ambulated slowly with a cane.  Several 
scars were present on his face.  The hands revealed deformity 
and swelling of the PIP joints (proximal interphalangeal).  
An examination of his feet revealed thick skin with cracks on 
his heels.  The nails were thickened and deformed.  His 
pulses were palpable and sensation was decreased.  The 
diagnosis was status post frostbite.

A neurological examiner noted that after cold exposure in 
1950 at the Chosen Reservoir, the veteran developed numbness 
initially and later tingling and stabbing pains.  The 
diagnosis was peripheral neuropathy related to cold exposure 
in his hands and feet.

A podiatry examiner noted the veteran's chief complaint was 
frostbite of both feet.  The examiner noted that all sensory 
examination from the digits to the knees were absent.  The 
examiner noted that clinically he could not substantiate a 
diagnosis of frostbite.

By rating action in November 2001, service connection was 
granted for residuals of cold injuries to the upper and lower 
extremities.  The effective date for the grant of service 
connection was June 28, 1999, which was the date the 
veteran's reopened claim was received.  In that rating 
decision, service connection for residuals of cold injuries 
to the face and ears was denied.


I.  Entitlement to an earlier effective date for the grant of 
service connection.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

It is asserted that the grant of service-connected for 
residuals of cold injuries to the upper and lower extremities 
should be effective retroactive to the day following the 
veteran's release from service in 1951 since the RO failed to 
properly adjudicate his initial claim in 1951 for frostbite 
of the feet and right hand.  

A review of the records appears to corroborate the 
representative's claim that the RO failed to adjudicate the 
initial claim for frostbite of the feet and right hand.  
Thus, this initial claim was still pending at the time of the 
October 1997 RO decision when the RO denied the veteran's 
claim.  The veteran did not timely appeal this decision, and 
it became final as to any claim of entitlement to 
compensation for residuals of frostbite injuries which was 
pending at that time.

The Board emphasizes that there are only two exceptions to 
the rule of finality:  (1) reopening based on the 
presentation of new and material evidence under 38 U.S.C.A. § 
5108 or (2) revision based on CUE.  See 38 C.F.R. §§ 
3.105(a), 20.1403 (2003) and Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc).  Inasmuch as the RO's 
November 1951 rating decision did not address the claim of 
entitlement to compensation for residuals of frostbite 
injuries, it is not subject to revision based on CUE.  There 
has been no claim of CUE as to the October 1997 RO decision.

Subsequent to the final October 1997 rating decision, the RO 
received a claim on June 28, 1999, to reopen the claim for 
service connection for frostbite, including the feet and 
right hand.  Thereafter, in a November 2001 rating decision, 
the RO granted the veteran service connection for frostbite 
of the upper and lower extremities, effective from June 28, 
1999.  

The new evidence considered by the RO in the November 2001 
rating decision included an unofficial casualty report 
submitted into evidence by the veteran in late 1999.  This 
document reflects that the veteran was diagnosed with 
"frostbite both feet" on December 6, 1950.  In view of the 
receipt of this document, the Board has considered the 
applicability of 38 C.F.R. § 3.156(c) which requires the RO 
to reconsider a previously denied claim, even if the decision 
has become final, upon receipt of new and material evidence 
in the form of a supplemental report from the service 
department.  The provision applies to official service 
department records that were presumably misplaced and are 
then located and forwarded to VA, and corrections by the 
service department of former errors of commission or omission 
in the preparation of prior reports and identified as such.  
38 C.F.R. § 3.156(c) (2003).

The Board notes that in the October 1997 rating decision, the 
veteran's claim for service connection for frostbite of the 
feet and right hand was denied not only because there was no 
record of treatment in service for frostbite of the hands and 
feet, but also because the veteran failed to report for a 
scheduled cold injuries protocol examination which might have 
provided evidence necessary to substantiate the veteran's 
claim, i.e., evidence that he suffered from residuals of cold 
injuries. 

The RO properly denied the veteran's claim in October 1997 
because the evidence of record did not established that the 
veteran had any residuals of frostbite injuries.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for benefits without good cause, the claim shall be 
decided on the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2003).  It must be pointed out that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  A claimant failing to report for a 
scheduled examination must show good cause for so doing.  See 
38 C.F.R. § 3.655 (2003); Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
The record contains no indication of the reasons for the 
veteran's failure to appear for the scheduled examination.  

The Board also notes that the casualty report was not 
received through official channels and consists of a copy of 
information typed on a plain card.  There are no official 
form numbers or official markings on the card.  There are 
three sets of entries including four typed entries from one 
typewriter; three more entries from a different typewriter, 
out of chronological order, one of which notes "6Dec50 Sick, 
frostbite both feet;" and the veteran's name and rank in a 
third typeface.  This is the only injury noted on this card.  
Inasmuch as this copy was not received through official 
channels from the service department, the record may not fall 
within the scope of 38 C.F.R. § 3.156(c).

The file contains extensive service medical records from 
December 1950 which document that the veteran sustained 
severe and extensive injuries, including fractured facial 
bones and loss of the right eye.  The service medical records 
do not reflect any mention of frostbite injury.  Conversely, 
the unofficial casualty report received in December 1999 
lacks any diagnosis other than frostbite of the feet.  

The Board find that if applicable, section 3.156(c) directs 
the RO to reconsider the prior decision in October 1997 that 
denied service connection for frostbite injuries.  However, 
at the time of the October 1997 rating, the casualty report 
would not have permitted allowance of the veteran's claim 
inasmuch as evidence of current disability, i.e., residuals 
of frostbite injuries, was not then of record, the veteran's 
having failed to report for a scheduled cold injuries 
protocol examination.

The provisions of 38 C.F.R. § 3.156(c) are intended to apply 
in the situation in which VA grants a veteran's claim based 
on information provided by the service department that was 
not of record at the time of the prior denial.  See Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) [citing 
VA G.C. Digested Opinion, July 17, 1984, stating that section 
3.400(q)(2) reflects "a longstanding VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the veteran's original claim"].  In this 
case, the service records themselves were insufficient to 
supply a crucial element of the veteran's claim, specifically 
a diagnosis of residuals of frostbite of the feet and hands, 
and would not, in and of themselves, provide a basis for an 
award of benefits.  

After the October 1997 decision became final, the veteran 
reopened his claim for service connection for cold injury 
residuals on June 28, 1999.  The absence of any oral or 
written communication by the veteran with VA regarding 
frostbite residuals from October 27, 1997, until June 28, 
1999, precludes the existence of a formal or informal claim 
for VA compensation for residuals of frostbite injury prior 
to June 28, 1999.  See Servello v. Derwinski, 3 Vets. App. 
196, 198 (1992).

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable for the grant of service connection 
for frostbite is the later of the date of receipt of the 
claim or the date entitlement arose.  Thus, the effective 
date for the grant of service connection for frostbite can be 
no earlier than the date on which the veteran filed his new 
claim for service connection for frostbite, i.e., June 28, 
1999.   Accordingly, the appeal must be denied.


II.  New and material evidence to reopen the claim for 
service connection for residuals of cold injuries to the face 
and ears.    

The RO denied the appellant's claim for service connection 
for frostbite of the face and ears in October 1997.  There 
was no appeal, and this decision became final.  See 38 
U.S.C.A. § 7105(c).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in October 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1997 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence of record at the time of the October 1997 RO 
decision consists of the veteran's service medical and 
personnel records; post service medical records including 
private and VA treatment records; records of VA examinations; 
and, various lay and medical statements.

At the time of the RO's October 1997 denial of the claim, the 
RO concluded, based on the aforementioned evidence, that 
there was no record of treatment in service for frostbite of 
the face and ears.  The records instead show treatment of 
serious facial wounds from a grenade explosion, for which 
service connection had been previously granted.  

Evidence received since the RO's October 1997 decision 
includes the aforementioned June 8, 1999, letter from Dr. 
Oakley noting that the veteran gave a history of sustaining 
gunshot and grenade injury to his face requiring extensive 
surgery.  He complained little of cold injuries at the time 
due to the more serious facial injuries.  The physician 
examined the veteran's extremities noting severe cold 
injuries to these extremities.  He did not examine or offer 
comment on the veteran's face or ears.

An unofficial copy of a December 1950 service casualty report 
was also received by the RO.  This record failed to mention 
any diagnosis of frostbite to the face.  

The record also contains two June 1999 buddy statements.  The 
first noting that the veteran was evacuated from Korea with 
an "evacuation tag for frostbite."  The second buddy 
statement noted the veteran's serious combat wounds to his 
face and foot.  The statement also noted that, "both the 
facial wounds and foot wounds were affected by frostbite."

The veteran's history of cold injuries to his face was noted 
at the time of the VA examinations in September 2001.  
However, no current residuals were identified on examination 
and no diagnosis of cold injury residuals to the face or ears 
was given.  The evidence of the presence of cold injury 
residuals affecting the veteran's face or ears is limited to 
the veteran's own statements and the statement from a service 
associate.  While they are competent to attest to matters 
susceptible to lay observation, they are not competent to 
provide opinions concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the lay statements are not competent to 
establish the existence of cold injury residuals affecting 
the veteran's face and ears.

While the evidence added to the record since the time of the 
October 1997 decision may be new, it is not material.  The 
evidence does not provide any diagnosis of cold injuries to 
the face or ears.  The Board therefore finds that the newly 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  The claim 
is therefore not reopened.


ORDER

Entitlement to an effective date for service connection for 
residuals of cold injuries to the upper and lower extremities 
earlier than June 28, 1999, is denied.

New and material evidence not having been presented to reopen 
the claim for service connection for residuals of cold 
injuries to the face and ears, the benefit sought on appeal 
is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



